Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 27, 2018

                                     No. 04-18-00612-CV

                   IN THE INTEREST OF S.N.M., L.A.M., AND B.C.M.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02540
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The reporter’s record was due on September 10, 2018, but has not been filed. We
therefore ORDER the court reporter responsible for preparing the reporter’s record to file the
reporter’s record on or before October 8, 2018. NO EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court